 

10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05720-JLR Document 28-1 Filed 09/10/19 Page 1 of 2

United States District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

DANIEL GRISSOM,

CIVIL NO. 3:18-cv-05720-JLR.
Plaintiff,
ORDER FOR EAJA FEES, COSTS AND
VS. EXPENSES

COMMISSIONER OF SOCIAL SECURITY,

Based upon the stipulation of the parties, it is hereby ORDERED that attorney’s fees in the
total amount of $8,589.19 (which is for work performed by Jeffrey Baird in the amount of
$7,145.57 plus work performed by Elie Halpern in the amount of $1,443.55) and expenses in the
amount of $1.18 (for postage) pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d),
and costs in the amount of $34.20 (for photocopies) pursuant to 28 U.S.C. § 1920; 31 U.S.C. §

1304(a), shall:

1. Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 360 U.S, 586; 130 S.
Ct. 2521 (2010) and delivered via check to Plaintiffs counsel, Elie
Halpern, at his office at Halpern Olivares PLLC 2102 Carriage Drive SW,
Building E102, Olympia, WA 98502; however,

2. If the U.S. Department of the Treasury determines that Plaintiff's EAJA
fees, expenses, and costs are not subject to any offset allowed under the
Department of the Treasury’s Offset Program, then the check for EAJA
Halpern Olivares PLLC
2102 Carriage Drive SW, Building E102

ORDER FOR EAJA FEES, COSTS AND EXPENSES - 1 Olympia, WA 98502
(360) 753-8055, Fax: (360) 753-8584

 

 
 

>

“ A tA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05720-JLR Document 28-1 Filed 09/10/19 Page 2 of 2

fees, expenses, and costs shall be made payable to Plaintiff's attorney, Elie
Halpern, and delivered via check to Mr. Halpern’s office at Halpern
Olivares PLLC, 2102 Carriage Drive SW, Building E102, Olympia, WA
98502,

DATED this Ww" day of Sato LSKX

James L. Robart
United States District Judge

 

Presented by:

s/Elie Halpern
Elie Halpern, WSB No.

Attorney for Plaintiff

Halpern Olivares PLLC
2102 Carriage Drive SW, Building E102

ORDER FOR EAJA FEES, COSTS AND EXPENSES - 2 = Olympia, WA 98502 _
(360) 753-8055, Fax: (360) 753-8584

 

 
